Citation Nr: 1540743	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966, and from January 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In April 2015, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board notes that the Veteran has also indicated that he is claiming entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of his cervical spine surgeries.  This matter is referred to the RO for additional development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A cervical spine disability did not manifest in service and is not attributable to service; arthritis of the cervical spine did not manifest to a compensable degree within one year of discharge from service


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records. The Veteran was also provided with a VA examination as to the nature and etiology of the claimed cervical spine disability.

The Veteran was also afforded a Board hearing in April 2015. During the hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Board also notes that the Veteran has been awarded the Combat Action Ribbon and Purple Heart indicative of combat participation.  Hence, to the extent the Veteran claims that his injuries to the neck/cervical spine were incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.

In various written statements and during the April 2015 Board hearing, the Veteran reported that his neck complaints originated in service and in particular were related to three injuries incurred during combat.  In an October 2010 statement, he noted that he had "back pain issues" that began as early as 1963 and had followed him over the years.  During the Veteran's Board hearing, he testified that his neck and back bothered him and that he thought he sought treatment at the Long Beach vA shortly after service.  In written statement, he reported that he noticed slight numbness in his fingers in 2008.

He related that in Okinawa in 1963, and 105 Howitzer tipped off balance, and when he grabbed part of the weapon he was thrown in the air and landed on his neck and back.  He was treated at the dispensary and was given light duty and pain medication.  In Vietnam in 1966, he was thrown to the ground as a result of an explosion and landed on his back and head.  He noted that a piece of shrapnel was lodged near his spine under his flak jack.  Once it was removed, the sharp pain subsided but his back and neck still hurt.  During the third incident, he was hit in the back by something sticking out of the side of a truck.  He noted that his back and neck were bruised.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the cervical spine, neck, or upper extremities.  The Veteran was treated in the field for a superficial fragmentation wound of the left forearm incurred in Vietnam in October 1966.  A December 1966 discharge examination from the Veteran's first period of active duty service reveals no abnormalities of the spine or upper extremities.  

On report of medical history at reenlistment in January 1967, the Veteran denied arthritis, bone, joint, or other deformity, painful or trick shoulder or elbow, and recurrent back pain.  The spine and upper extremities were found to be normal.

An entry in September 1967 showed that  a piece of metal was extruded from the right thumb and a history of previous shell fragment wound.  A January 1968 treatment report notes complaint of back pain for one week.  The Veteran reported that he injured his back when lifting a heavy object.

Following the Veteran's discharge from service, on VA examination and neurological examination in August 1972, the Veteran endorsed back pain and headaches.  He described back pain localized to the midline at the belt level.  After physical examination and x-rays, the examiner noted that no lumbosacral spine disease was found, and that the Veteran's headaches were of undetermined etiology.

An August 1974 report from the San Bernardino County General Hospital notes that the Veteran presented with complaint of low back pain which came on spontaneously with no history of injury with resulted in hospitalization at the Kern County Hospital and the VA Hospital in Long Beach. He reported that he was diagnosed with arthritis of the spine and experienced fairly constant low back pain. An impression of low back pain of undetermined etiology, rule out degenerative changes, was noted.  An August 1974 x-ray of the lumbar spine was essentially normal. 

On VA examination in August 1986, the Veteran reported that he injury his back in service while cleaning a 105 Howitzer.  He noted that he again injured his back when he was blown out of a truck.  He reported constant pain in his back and legs.

The examination report also notes a past medical history of involvement in a severe car accident with 28 broken bones in approximately 1985.  

A May 1992 VA psychiatric treatment report notes a past medical history of a motor vehicle accident in 1986 with multiple fractures, a motorcycle accident with laceration of his throat on a barbed-wire fence within the last 6 months, and a right ankle fracture from another motorcycle accident about 1 to 2 years ago.

A June 2000 VA treatment report reflects the Veteran's report that he had fractured nearly every bone in his body, including the ankles, wrists, clavicle, arms, and ribs, though he had never sustained vertebral fracture.

On VA treatment in October 2009, the Veteran was seen for history of increased bilateral upper extremity neuropathy and inability to use his hands.  CT scan of the cervical spine revealed multilevel spondylitis changes.  An October 2009 MRI of the cervical spine revealed multilevel degenerative disc disease and spondylosis.

A November 2009 neurosurgery report reflects that he Veteran noted 3 years prior that he tired easily and about 4 months ago that all the fingers of his left hand hurt and the pain traveled up his arm to his neck.  His right hand and arm were also involved.  He had an episode about 3weeks prior where he could not use his left hand at all and had no strength.  He reported that, in the past, he was blown out of a truck while in service, and about 6 years ago he was rear-ended by a car doing over 100 miles per hour.  He was never hospitalized and had some neck pain since then.  A subsequent assessment of cervical stenosis of with myelomalacia at C5-6 was noted.  It was recommended that he undergo anterior excision of the discs at C5-C6 with Cloward fusion, which he underwent in November 2009.

EMG studies from March 2010 revealed evidence of left cervical radiculopathy and suggestion of an underlying peripheral polyneuropathy.  He also underwent MRI of the cervical spine, which showed evidence of the previous surgery but also increased disc and spur compression at C6-C7.  It was recommended that he have anterior cervical disc excision and fusion at C6-C7, which he underwent in April 2010.  

In a May 2010 statement from a VA nurse practitioner, it was indicated that the Veteran had myelomalacia of the cervical spine cord.  He had two neck surgeries to stop the progression of his problem, but it would not improve.  He had residual numbness and weakness in both hands.  The nurse practitioner noted that myelomalacia was caused and is usually caused by traumatic events causing the intervertebral disc to bruise the spinal cord.  She noted that this was a permanent problem.  

A November 2010 VA spinal cord injury note reflects the Veteran's report of 3 to 4 hard hits while in service, when a barrel "slammed him to the ground," and when an explosion in Vietnam caused him to land on his back and head.

A May 2011 statement from a VA nurse practitioner indicates that the Veteran continued to have significant loss of range of motion, weakness, and chronic pain in the cervical spine following cervical spine fusion surgery.  

On VA examination in January 2012, the Veteran reported that he worked as a heavy equipment operator after service.  He denied a history of neck injury prior to or since service.  The Veteran described various injuries in service, including falling on his back and neck due to an explosion and a piece of shrapnel embedded under this flak jacket in the posterior ribs.  He reported multiple subsequent injuries including a motorcycle accident in the 1970s-80s, catching barbed wires across the neck with laceration, and a motor vehicle accident where he was rear-ended on a highway by someone traveling 100 miles per hour while he was travelling 75 miles per hours unbelted in a van  He was sent over and embankment without injury or ejection.  There were several airplane/ultralight crashes without injury noted either.

He related that he observed numbness in the fingers in 2009 that prevented him from playing guitar and resulted in treatment, which detected severe cervical stenosis and abnormal cord signal.  He subsequently underwent discectomy and fusion. 

After physical examination, the examiner diagnosed cervical fusion anterior cervical discectomy and fusion C5-6 and C6, myelopathy, and carpal tunnel syndrome.  

Upon review of the claims file and examination report, the examiner opined that the claimed cervical spine disability was less likely than not incurred in or caused by the claimed in-service injuries or events.  In so finding, the examiner noted that there was no notation of neck pain or conditions.  In 1972, neuropsychiatric examination for headaches was consistent with tension-type headaches.  The Veteran reported multiple interval injuries without documentation of injury, but with mechanism of injury sufficient enough to induce cervical injury/whiplash.  Moreover, symptoms of cervical spine were not noted clinically until 2009, with cord compression noted on MRI.  The examiner indicated that, with long intervals between the claimed in-service injuries and the onset of symptoms with multiple interval injuries noted on the chart, the latter were more likely than not causative factors with regard to his current cervical condition.

In this case, the record does not document any neck, cervical spine, or related upper extremity complaints until 2009, just prior to the time he filed his claim and cervical spine degenerative changes were not diagnosed until 2009. The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, neck pathology, to include arthritis, was not noted during service. In addition, characteristic manifestations sufficient to identify the disease entity was not noted during service or within one year of separation. 38 C.F.R. § 3.303.

Moreover, there is no competent evidence of record otherwise linking a cervical spine disability to his active service.  Instead, the only opinion on the matter weighs against the Veteran's claim.  In this regard, the VA examiner in January 2012 opined that, after review of the Veteran's claims file-including service treatment records and examination-it was less likely as not that the Veteran's cervical spine disability is related to service. The Board finds that the January 2012 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and post-service treatment records, took a history from him, and provided rational for the opinion.  There is no contrary medical opinion on file.

The Board has also considered Veteran's report that he has experienced neck symptoms since service.  The Board acknowledges Veteran is competent to report symptoms present and past.  See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  We specifically note that we accept that the appellant had in-service neck and upper back trauma during combat. 38 U.S.C.A. § 1154(b).  However, the issues of nexus and continuity are not controlled by 38 U.S.C.A. § 1154(b).  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this case, the Board finds that the Veteran's assertions of neck-related symptoms in and since service are not credible.

Neck complaints or a cervical spinal disability were not "noted" in the Veteran's service treatment records.  Nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity.  Furthermore, while a separation examination for the Veteran's second period of active duty service is not of record, the separation examination for his first period of service revealed normal findings and he denied any relevant complaints on report of medical history at that time.  

Moreover, when the Veteran presented for VA examination in 1972 and for private treatment in 1974, he discussed only his back complaints and did not discuss any injury or complaints related to the neck or cervical spine.  Again, on VA examination in 1986, the Veteran reported back injury related to in-service injuries, but did not describe any neck injury or complaints.

Additionally, VA outpatient records document that when the Veteran initially sought treatment for his complaints of hand numbness and upper extremity pain, he related a recent onset of symptoms.  

With respect to the diagnosed arthritis, there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest in 2009.  Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his cervical spine disability is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disability and service, to include the specific, reasoned opinion of the physician who performed the January 2012 VA examination.

Finally, the Board points out that, to the extent that the Veteran's hearing testimony and written statements reflect that he has considered his injuries to the back and neck as one process involving the entire spine, the matter on appeal is limited to cervical spine disability.  The records reflects that the RO denied service connection for a back disability in a February 1973 rating decision, which at that time was characterized as scoliosis.  In a September 1986 rating decision, the RO informed the Veteran that service connection was previously denied for his back disability and cannot be reconsidered without new and material evidence.  The issue of entitlement to service connection for back/lumbar spine disability is not currently before the Board.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


